Exhibit 10.10

EMPLOYMENT AGREEMENT (the “Agreement”)

THIS EMPLOYMENT AGREEMENT is made as of the l0th day of November, 2016 (the
“Effective Date”).

BETWEEN:

MITEL (DELAWARE), INC.

(hereinafter referred to as the (“Employer” or “Mitel”)

- and -

GRAHAM BEVINGTON

(hereinafter referred to as the “Employee”)

WHEREAS, the Employer and the Employee wish to enter into an agreement pursuant
to which the Employee will provide the Employee’s services to the Employer as
hereinafter set forth, and the Employer will hire and retain the services of the
Employee as an employee of the Employer.

NOW THEREFORE in consideration of the premises and mutual covenants and
agreements hereinafter contained, the parties hereto hereby mutually covenant
and agree as follows:

 

1. EMPLOYMENT

 

  a. The Employee is employed on a full-time basis as Executive Vice President
and Chief Sales Officer. The Employee shall report directly to Rich McBee.

 

  b. The Employee is employed on a full-time basis for the Employer and it is
understood that the hours of work involved will vary and may be irregular. The
Employee acknowledges that this clause constitutes an agreement to work such
hours.

 

  c. The Employee acknowledges and hereby agrees to carry out all lawful
instructions given to the Employee by the Employer.

 

  d. The Employee acknowledges and hereby agrees to observe all policies of the
Employer as the Employer may in its absolute discretion create from time to time
and to perform all services associated with the position herein.

 

  e. The Employee acknowledges and agrees that, during the currency of this
Agreement, the Employee shall devote the Employee’s full-time and skill to the
duties and responsibilities contemplated herein and shall not be engaged in any
other employment in any other capacity or any other activity that interferes
with the provision of the services contemplated herein or that is for the
benefit of any person, corporation or enterprise whose business interests are
either competitive or in conflict with those of the Employer. The Employee is a
fiduciary of the Employer and shall act at all times in the Employer’s best
interests.

 

  f.

The Employee represents and warrants to the Employer that the execution and
delivery of this Agreement by the Employee and the performance by the Employee
of the services hereunder will not (with or without the giving of notice or
lapse of time, or both) violate or breach any term



--------------------------------------------------------------------------------

  or condition of, or constitute a default under, any agreement, document or
instrument to which the Employee is a party or by which the Employee is bound
including any non-competition or non-solicitation agreement.

 

  g. The location of employment shall be Employer’s offices at 5850 Granite
Parkway, Suite 600, Plano, Texas 75024, in the United States.

 

2. EMPLOYMENT TERM

Subject to being terminated pursuant to the provisions of paragraph 6 hereof,
your employment shall be indefinite. The parties acknowledge and agree that
Employee’s original date of hire by Mitel, its subsidiaries or parent entities
was January 4th 2000. However, it is the intention of the parties that this
Agreement shall govern Employee’s services as of the Effective Date.

 

3. COMPENSATION FOR SERVICES

 

  a. For services rendered by the Employee in the course of the employment
hereunder, the Employee shall receive an annual base salary of $390,000 (three
hundred and ninety thousand dollars) (“Base Salary”). The Base Salary shall be
paid at such times and in such fashion as in keeping with the ordinary practices
and policies of the Employer, as such may exist from time to time. The Base
Salary may be reviewed periodically by the compensation committee of the
Employer. Future increases, if any, shall be entirely discretionary without the
necessity of an amendment hereto.

 

  b. For services rendered by the Employee in the course of the employment
hereunder and depending on the achievement of business goals, the Employee may
be eligible to receive an annual variable, at-risk payment (the “Bonus”)
equating to 75% of base salary. There is no guarantee of a Bonus in any
particular year and under no circumstances is the Bonus to be considered part of
the Employee’s Base Salary or other regular employment income.

 

  c. The Employee shall be entitled to a car allowance of $8,000 (eight thousand
dollars) per year for the performance of services hereunder. This car allowance
is intended to cover the costs of purchasing or leasing a vehicle for use in
connection with the Employee’s employment, and is subject to the Employer’s car
allowance policy.

 

  d. The Employee shall be entitled to participate in any and all such
additional benefits as are enjoyed from time to time by other employees,
including senior executive employees, in accordance with the established
practices and policies of the Employer as the Employer may in its absolute
discretion create from time to time. The Employee shall be entitled to all
perquisites offered to senior executives of the Employer. The Employer reserves
the right to alter, amend or terminate all such benefits and perquisites at any
time with or without notice.

 

  e. The Employee shall be entitled to reimbursement for all ordinary and
reasonable out-of-pocket business expenses that are incurred by the Employee in
furtherance of the Employer’s business in accordance with the policies adopted
from time to time by the Employer and subject to receipt of appropriate
documentation.

 

  f. The Employer will reimburse the Employee for expenses incurred by the
Employee in connection with tax planning advice and preparation of annual
individual tax return(s), up to a maximum of $3,000 (three thousand dollars) per
year.

 

- 2 -



--------------------------------------------------------------------------------

4. EQUITY GRANTS

For services rendered by the Employee in the course of the employment hereunder,
the Employee shall, from time to time, be eligible to receive certain equity
based compensation, including but not limited to restricted stock units (“RSUs”)
and options to purchase common share of Mitel. All such equity based
compensation will be subject to the terms and conditions of the grant and the
terms and conditions of the plan under which they are granted. In the event of
conflict between the terms of this Agreement, the terms of the grant and the
terms of the Plan under which they are granted, precedence shall be in that
order.

 

5. VACATION

The Employee shall be entitled to accrue 5 (five) weeks’ vacation annually in
accordance with Mitel’s policies.

 

6. TERMINATION

Subject to Section 10, for purposes of base salary, incentive compensation,
benefit entitlement and accrual, vesting and perquisites, the date of
termination of services or employment (the “Termination Date”) shall be the
earlier of:

 

  (a) the date on which the Employee gives notice of resignation to the
Employer; or

 

  (b) the actual date of termination of employment (whether or not for cause).

 

a. Termination without Notice

Notwithstanding anything herein to the contrary, this Agreement and the
Employee’s employment with the Employer may be terminated, without the Employer
being obligated to provide the Employee with advance notice of termination or
pay in lieu of such notice, whether under contract, statute, common law or
otherwise if:

 

  i. the Employee retires;

 

  ii. the Employee is unable to perform substantially all of the Employee’s
employment related duties for a period of more than either three (3) consecutive
months, or six (6) months in the aggregate during any twelve (12) month period.
Failure by the Employer to strictly rely upon this provision in any given
instance or instances, shall not in any way constitute a waiver of the
Employer’s rights as stated herein;

 

  iii. the Employee’s employment is terminated for Cause. For purposes of this
Section 6(a)(iii), “Cause” includes, without limitation, the following:

 

  (A) the Employee’s breach of a material term of this Agreement;

 

  (B) the Employee’s repeated and demonstrated failure to perform the material
duties of the Employee’s position in a competent manner;

 

  (C) the conviction of the Employee for a criminal offence involving fraud or
dishonesty, or which otherwise adversely impacts the reputation of the Employer;

 

  (D) the Employee or any member of the Employee’s immediate family making
personal profit out of or in connection with a transaction or business
opportunity to which the Employer is involved or otherwise associated with,
without making disclosure to and seeking the prior written consent;

 

- 3 -



--------------------------------------------------------------------------------

  (E) the Employee’s failure to act honestly and in the best interests of the
Employer;

 

  (F) the Employee’s failure to comply with any Employer rules or policies of a
material nature;

 

  (G) the Employee’s failure to obey reasonable instructions provided to the
Employee in the course of employment, within five (5) calendar days of receiving
written notice of such disobedience; or

 

  (H) any actions or omissions on the part of the Employee constituting gross
misconduct or negligence resulting in material harm to the Employer; or

 

  iv. the Employee dies.

Upon any termination under this Section 6(a), the Employee or the Employee’s
estate will not be entitled to receive any further compensation or benefits
pursuant to the terms of this Agreement other than those which have accrued up
to the date of the Employee’s termination, subject to those death benefits which
may be payable in accordance with applicable insurance policies. For greater
certainty, subject to Section 7, the Employee’s entitlement with respect to
equity based compensation at the date of the termination of employment under
this Section 6(a) shall be governed by the terms and conditions under which they
have been granted.

 

b. Termination Without Cause

The employment of the Employee hereunder may be terminated at any time by the
Employer without Cause, or, within 12 months following a Change of Control (as
defined in Section 6 (c) below), by the Employee for Good Reason (as defined in
Section 6 (d) below), in which event the Employer shall have no further
obligation to the Employee other than the following:

 

  i. The Employee will receive severance (the “Severance Payment”) equal to:

 

  (A) Sixteen (16) months’ where the Employee is terminated by the Employer
without Cause; or

 

  (B) Twelve (12) months’ where the Employee is terminated either by the
Employer without Cause within twelve (12) months of a Change of Control or by
the Employee for Good Reason within twelve (12) months of a Change of Control.

The number of months for which the Severance Payment is paid, as per (i)(A) or
(i)(B) above, shall be referred to as the “Severance Period”.

 

  ii. For the purposes of subparagraph (i) above, a month’s compensation will be
equal to:

 

  (A) the Employee’s then current monthly base salary, plus

 

  (B) monthly bonus equal to 1/36th of the total of all Bonuses paid to the
Employee during the three (3) most recently completed fiscal years, plus

 

  (C) the monthly car allowance.

 

  iii. Subject to the terms and conditions of the applicable plans, Mitel will
subsidize the medical and dental COBRA costs for the Severance Period. The
elected medical and dental benefits on the date of termination are the items
that Mitel will subsidize. All other benefits, such as disability, life, AD&D
and travel accident, will cease effective as of the Termination Date.

 

  iv. Upon termination under this Section 6(b):

 

  (A) by the Employer without Cause, any equity based compensation granted to
the Employee shall continue to be governed by the terms under which they were
granted, or

 

  (B) by the Employer without Cause within 12 months following a Change of
Control or by the Employee within 12 months following a Change of Control (as
defined in Section 6(c) below) and for Good Reason (as defined in Section 6(d)
below), all equity based compensation shall become 100% fully vested upon a
Change of Control, and any performance-based targets shall be deemed to have
been satisfied at 100%.

 

- 4 -



--------------------------------------------------------------------------------

The Employee acknowledges that the foregoing benefits are conditioned on the
Employee’s execution (within forty-five days) and non-revocation of the
Employer’s standard release and waiver.

The payments under this Section 6 include the Employee’s entitlements under any
applicable employment standards legislation and regulations and shall be in full
settlement of all severance payments to the Employee under this agreement or any
other employment, termination or severance agreement between the Company and the
Employee or any severance plan or policy of the Company. Subject to the
provisions of Sections 7 and 10, any payments under this Section 6 will be paid
by the Employer in a series of equal instalments according to the Employer’s
regular payroll schedule, over the Severance Period, commencing with the first
payroll after the date of termination of employment.

 

(c) “Change of Control” shall mean:

 

  i. the closing of a merger or consolidation of such company with or into
another entity or other transaction or series of related transactions in which
the holders of voting securities of such party, immediately prior to such
transaction(s), will hold less than 50% of the voting securities of the
surviving entity, immediately after such transaction(s);or

 

  ii. the closing of the sale of all or substantially all of the assets of such
company in one or a series of transactions,

provided however that any such Change in Control event shall also meet the
definition of “change in ownership” or “change in control” within the meaning of
Section 409A of the Internal Revenue Code.

 

(d) “Good Reason” shall mean any of the following, unless the Employee gives his
express written consent thereto:

 

  i. a material adverse change in the Employee’s status or position as an
employee of the Company, as in effect immediately prior to a Change of Control.
Such material adverse change shall include, without limitation, any material
adverse change in status or position as a result of a material diminution in the
Employee’s duties or responsibilities, the assignment to the Employee of any
duties or responsibilities which are materially inconsistent with such status or
position;

 

  ii. a material reduction by the Company in the Employee’s annual base salary
as in effect immediately prior to a Change of Control;

 

  iii. a material failure by the Company to continue in effect any employee
benefit or bonus program in which the Employee is participating at the time of a
Change of Control other than as a result of the normal expiration of any such
program in accordance with its terms as in effect at the time of a Change of
Control or replacement of such program with a comparable program, or the taking
of any action, or the failure to act, by the Company which would materially and
adversely affect the Employee’s continued participation in any such employee
benefit or bonus program on at least as favorable a basis to the Employee as on
the date of a Change of Control;

 

  iv. the Company requiring the Employee to be based anywhere other than within
thirty-five (35) miles of where the Employee is based at the time of a Change of
Control, except for required travel on the Company’s business to an extent
substantially consistent with the Employee’s business travel obligations in the
ordinary course of business immediately prior to the Change of Control;

Notwithstanding the foregoing, the Employee must give notice to the Company
within 60 days following the Employee’s knowledge of an event constituting Good
Reason describing the alleged failure or action by the

 

- 5 -



--------------------------------------------------------------------------------

Company and advising of the Employee’s intention to terminate the Employee’s
employment for Good Reason. The Company shall have 14 business days to correct
such failure or action following the delivery by the Employee of such written
notice. If the Employee fails to provide such notice within 60 days, such event
shall not constitute Good Reason under this Agreement.

 

c. Termination by the Employee

This Agreement and the employment of the Employee hereunder may be terminated at
any time by the Employee giving to the Employer three (3) months written notice
of resignation, which period may be waived in whole or in part by the Employer.
The Employee shall continue to accrue and receive the Employee’s base salary and
benefits through to the date of termination indicated in the termination notice
(to a maximum of three months) and shall have no further entitlements. Upon any
termination under this Section 6(c), any equity based compensation received by
the Employee shall continue to be governed by the terms of the grant or Plan
under which they were granted.

 

d. Resignation

The Employee will be deemed to resign from any director, officer or other
positions held with Mitel or any of its subsidiaries immediately upon the
termination of employment for any reason, whether or not for Cause.

 

e. Payment of Accrued Vacation

As of the Termination Date, the Employee will receive a payout of any accrued
unused vacation pay, subject to and in accordance with Company policy.

 

7. EMPLOYEE COVENANTS

 

  a. Acknowledgement: In the course of employment with the Employer, the
Employee will maintain close working relationships with the customers, clients,
suppliers, distributors, consultants, agents and employees of both the Employer
and its affiliates. Due to the sensitive nature of the Employee’s position and
the special access that the Employee will have to both the Employer’s
Confidential Information (as hereinafter defined) and Intellectual Property (as
hereinafter defined),the Employee will be in a position to irreparably harm the
Employer should the Employee (either during the Employee’s term of employment
with the Employer, or subsequent to the termination of such employment) enter
into competition with the Employer (directly or indirectly) or otherwise make
use of the specialized knowledge, contacts and connections obtained during the
Employee’s employment to the detriment of the Employer. The Employee
acknowledges that the unauthorized use or disclosure of such information could
irreparably damage the Employer’s interests if made available to a competitor,
or if used against the Employer for competitive purposes.

The Employee agrees that the covenants and restrictions contained in this
Section 7 are reasonable and valid in terms of time, scope of activities and
geographical limitations and understands and agrees that they are vital
consideration for the purposes of the Employer entering into this Agreement. If
the covenants and restrictions contained in this Section 7 are found to be
unreasonable to any extent by a court of competent jurisdiction adjudicating
upon the validity of Section 7, whether as to the scope of the restriction, the
area of the restriction or the duration of the restriction, then such
restriction shall be reduced to that which is in fact declared reasonable by
such court, or a subsequent court of competent jurisdiction, requested to make
such a declaration.

 

  b.

Confidential Information and Intellectual Property: During the course of the
Employee’s employment with the Employer, the Employee will have access to and be
entrusted with

 

- 6 -



--------------------------------------------------------------------------------

  confidential information relating to the Employer, its customers, suppliers
and employees (the “Confidential Information”), the particulars of which, if
disclosed to competitors of the Employer or to the general public, would be
detrimental to the best interests of the Employer. The Employee, therefore,
agrees that the Confidential Information is the exclusive property of the
Employer, and that while employed by the Employer and at all times thereafter,
the Employee will not, without the prior written consent of the Employer,
(i) reveal, disclose or make known any Confidential Information to any person,
or (ii) use the Confidential Information for any purpose, other than for the
purpose of the Employer. In addition, all worldwide rights, title and interest
in any and all advances, computer programs, concepts, compositions, data,
database technologies, designs, discoveries, domain names, drawings, formulae,
ideas, improvements, integrated circuit typographies, inventions, know-how, mask
works, sketches, software, practices, processes, research materials,
trade-secrets, work methods, patents, trade-marks, copyright works and any other
intellectual property (whether registrable or not) produced, made, composed,
written, performed, or designed by the Employee, either alone or jointly with
others, in the course of the Employee’s employment with the Employer and in any
way relating to the business of the Employer (the “Intellectual Property”),
shall vest in and be the exclusive property of the Employer. The Employer shall
have the sole and exclusive ownership of and right of control over any and all
business, customers, and goodwill created or developed by the Employee in the
course of the Employee’s employment with the Employer, including all
information, records, and documents concerning business and customer accounts
and all other instruments, documents, records, data, and information concerning
or relating to the Employer’s business activities, interests and pursuits.

 

  c. IPR and Confidentiality Agreement: Without limiting the generality of the
foregoing, the Employee shall execute and be bound by the Mitel lntellectual
Property Rights and Confidentiality Agreement, attached hereto as Schedule “A”.

 

  d. Restrictive Covenants: The Employee agrees that without the express prior
written consent of the Employer, during the Employee’s employment with the
Employer and for a period of twelve (12) months thereafter, the Employee will
not, anywhere in Canada, the United States, the United Kingdom or any other
territory where Employee has worked over the last twenty-four months, either
alone or in conjunction with any individual, partnership, firm, association,
syndicate, company or other entity, either as an individual or as a partner or
joint-venturer or as an employee, principal, consultant, agent, lender,
shareholder (other than a passive holding of shares listed on a recognized North
American stock exchange that does not exceed two percent of the outstanding
shares so listed), officer, director, or in any other manner, whatsoever,
directly or indirectly:

 

  i. solicit or attempt to obtain the withdrawal from the Employer or any of its
affiliates of any of their respective employees, contractors or consultants
(provided, however, that any general public recruitment responded to by such
employees, contractors or consultants will not breach this subparagraph);

 

  ii. approach, solicit or attempt to solicit any customer/client or potential
customer/client, wherever situated, of the Employer or any of its affiliates,
with whom the Employee had dealings on behalf of the Employer within the twelve
(12) months prior to the cessation of the Employee’s employment with the
Employer, in order to attempt to direct any such customer/client or potential
customer/client away from the Employer or any of its affiliates;

 

  iii.

engage in any Competitive Business, or in any way be employed by, associated or
in any manner connected with any Competitor, in any position, role or area of
responsibility similar to those for which the Employee had responsibilities in
his last five (5) years of

 

- 7 -



--------------------------------------------------------------------------------

  employment with the Employer. For the purposes of this paragraph, a
Competitive Business or a Competitor means any business which engages in or
proposes to engage in: (A) the same core business as that which is carried on by
the Employer or by such affiliate; or (B) that business which is the subject of
the Employer’s or such affiliate’s actual or demonstrably anticipated research
and development. The Employer may in its absolute discretion from time to time
designate any partnership, firm, association, syndicate, company or other entity
as a directly competitive business for purposes of this paragraph 7, upon
providing written notice of such designation to the Employee; or

 

  iv. divert, attempt to divert, derive a benefit from or otherwise profit from
any maturing business opportunities which to the knowledge of the Employee were
pursued or advanced by the Employer or any of its affiliates at any time within
the twelve (12) months prior to the cessation of the Employee’s employment with
the Employer.

 

  e. In the event that the Employee breaches any of the Employee’s ongoing
obligations under this Section 7, then notwithstanding anything to the contrary
in the terms under which they were granted or in this Agreement:

 

  i. any equity based compensation, including but not limited to stock options
or RSUs, granted to the Employee hereunder that are not yet expired, whether or
not such equity based compensation has vested or remains unvested, shall
immediately expire; and

 

  ii. the Employee will immediately forfeit the already paid Severance Payment,
and will not be entitled to receive any portion of, any unpaid remainder of the
Severance Payment.

 

  f. Each subparagraph or sub-subparagraph of this Section 7 shall be (and shall
be construed as) a separate and distinct covenant, independent of and severable
from all other subparagraphs or sub-subparagraphs of this Section 7.

 

  g. The provisions of this paragraph 7 shall survive the cessation for any
reason whatsoever of the employment relationship between the Employer and the
Employee and shall be enforceable notwithstanding the existence of any claim or
cause of action of Employee against the Employer whether predicated upon this
Agreement or otherwise. Any such claim or cause of action will not constitute a
defense to any injunction action, application or motion brought against the
Employee by the Employer for purposes of enforcing the provisions of this
paragraph 7.

 

8. DISCLOSURE

The Employee undertakes and agrees that, for a period of twelve months after the
termination of the Employee’s employment hereunder and prior to entering into
any contractual relationship with any other party to serve as an officer,
director, employee, partner, advisor, joint-venturer or in any other capacity
with any other business, undertaking, association, partnership, firm, enterprise
or venture that competes with Mitel or its affiliates, the Employee shall
disclose to such other party the terms of this Agreement.

 

9. RESOLUTION OF DISPUTES

Any action or proceeding by either of the parties to enforce this Agreement
shall be brought only in a state or federal court located in the state of Texas,
county of Collin. The parties hereby irrevocably submit to the exclusive
jurisdiction of such courts and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue. Both parties
knowingly waive the right to a jury to decide any dispute.

 

- 8 -



--------------------------------------------------------------------------------

10. U.S.TAX PROVISIONS

 

  a. Six-month delay: For purposes of this Agreement, the terms “termination”,
“cessation of employment”, “cessation of services” and “termination of
employment” mean a separation from service as defined in Section 409A of the
Internal Revenue Code of 1986, as amended and the applicable guidance thereunder
(“Section 409A”). Notwithstanding the provisions of this Agreement, if on the
date of Employee’s termination, Employee is a “specified employee” as defined in
Section 409A, and an exception from Section 409A’s requirements is not available
as to any one or more payments or installments under this Agreement or
otherwise, Employee shall not receive a distribution of such payment or
installment, until six months after the date of termination. If Employee is
subject to the restriction described in the previous sentence, Employee will be
paid on the first day of the seventh month after termination an amount equal to
the benefit that Employee would have been paid during such six-month period
absent such restriction. In furtherance of the application of all possible
exceptions to requirements of Section 409A, each payment or installment shall be
treated as a separate payment in order to maximize the application of payments
during the “short term deferral period” under Section 409A.

 

  b. Expenses: To the extent any indemnification payment, expense reimbursement,
tax gross-up payment or the provision of any in-kind benefit is determined to be
subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the indemnification payment or provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any indemnification payment or expenses be reimbursed or tax
gross-up payment made after the last day of the calendar year following the
calendar year in which the Employee incurred such indemnification payment or
expenses, or, in the case of a tax gross-up payment, remitted the related taxes,
and in no event shall any right to indemnification payment or reimbursement or
the provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.

 

  c. Section 409A Compliance. The payments under this Agreement shall be
interpreted to be exempt from Section 409A to the maximum extent possible, and
if not exempt, shall be interpreted to comply with Section 409A. Notwithstanding
the foregoing, the Employer makes no representation to Employee about 409A
compliance and does not guarantee any tax result to the Employee. Employee is
responsible for obtaining advice from a personal tax advisor.

 

11. CURRENCY AND DEDUCTIONS

All payments under this Agreement shall be in United States dollars and shall be
subject to applicable and authorized withholdings and deductions.

 

12. APPLICABLE LAW

This Agreement and the rights and obligations of the parties hereunder shall be
construed and governed in accordance with the laws of State of Texas, without
regards to the principles of conflict of laws.

 

13. ENTIRE AGREEMENT

This Agreement, including its Schedule A, contain the entire understanding and
agreement between the parties hereto with respect to the employment of the
Employee and the subject matter hereof and any and all previous agreements and
representations, written or oral, express or implied, including, without
limitation the prior agreements and letters between the parties hereto or on
their behalf, relating to the employment of the Employee

 

- 9 -



--------------------------------------------------------------------------------

by the Employer and the subject matter hereof, are hereby terminated and
cancelled and Employee hereby releases and forever discharges the Employer of
and from all manner of actions, causes of action, claims and demands whatsoever
under or in respect of any such prior agreements and representations. Except as
provided herein, no amendment or variation of any of the provisions of this
Agreement shall be valid unless made in writing and signed by each of the
parties hereto. Sections 7 and 8 hereof shall survive termination of this
Agreement for the period necessary to carry out the intent and enforce those
provisions.

 

14. SEVERABILITY

In the event that any provision herein or part thereof shall be deemed void,
invalid, illegal or unenforceable by a court or other lawful authority of
competent jurisdiction, this Agreement shall continue in force with respect to
the enforceable provisions and all rights accrued under the enforceable
provisions shall survive any such declaration, and any non-enforceable provision
shall, to the extent permitted by law, be replaced by a provision which, being
valid, comes closest to the intention underlying the invalid, illegal or
unenforceable provision.

 

15. ASSIGNMENT

The Employer may assign its rights and obligations hereunder to any successor or
transferee and this Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties’ respective heirs, executors, administrators,
successors and assigns.

 

16. NOTICES

Any consent, approval, notice, request, or demand required or permitted to be
given by one party to the other shall be in writing to be effective and shall be
deemed to have been given on the earlier of receipt or the fifth day after
mailing by registered mail as follows:

 

  a. If to the Employer, to it at:

MITEL (DELAWARE) INC.

c/o Mitel Networks Corporation

5850 Granite Parkway, Ste. 600

Plano, TX 75078

Attention: Vice President, Total Rewards

CC: Corporate Counsel

 

  b. If to the Employee, at:

Graham Bevington

4725 Augusta Drive,

Frisco, TX 75034

Delivery shall be sufficient if left with an adult person at the above address
of the Employee in the case of the Employee, and if left with the receptionist
at the above address of the Employer in the case of the Employer. The Employer
or the Employee may change its address for service, from time to time, by notice
given in accordance with the foregoing.

 

- 10 -



--------------------------------------------------------------------------------

17. INDEPENDENT LEGAL ADVICE

The Employee acknowledges that the Employee is aware that the Employee has the
right to obtain independent legal and tax advice before signing this Agreement.
The Employee hereby acknowledges and agrees that either such advice has been
obtained or that the Employee does not wish to seek or obtain such advice. The
Employee further acknowledges and agrees that the Employee has read this
Agreement and fully understands the terms of this Agreement, and further agrees
that all such terms are reasonable and that the Employee signs this Agreement
freely, voluntarily and without duress.

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first above written.

 

MITEL (DELAWARE) INC.     GRAHAM BEVINGTON By:   /s/ Rich McBee     By:    /s/
Graham Bevington Rich McBee        President and CEO        By:   /s/ Greg
Hiscock        Greg Hiscock        Secretary       

 

- 11 -



--------------------------------------------------------------------------------

SCHEDULE A

Mitel lntellectual Property Rights and Confidentiality Agreement

In consideration of my employment with Mitel Networks Corporation “MNC”), Mitel
Networks, Inc., Mitel Networks Limited., or any affiliates or subsidiaries of
MNC (“Mitel”), my new or continued employment, the salary and wages and salary
increase(s) paid to me in connection with my employment, the access provided to
me to proprietary information of Mitel, its suppliers and customers and other
good and valuable consideration, the adequacy of which is hereby acknowledged, I
agree as follows:

 

1.0 BEST EFFORTS

 

1.1 I agree to devote my full time and attention and to use my best efforts to
perform the duties associated with my position, including the duty to create and
invent (“Work”). I agree not to work for or provide any services to a third
party (other than as required by my position) without the prior written consent
of Mitel.

 

2.0 OWNERSHIP OF INVENTIONS

 

2.1 Every invention and discovery, (whether patentable or not), work of
authorship (including software code), technology and know-how and any
improvement and revision to any of the foregoing (collectively “Inventions”)
made or created by me, either alone or in collaboration with others, during the
period of my employment with Mitel which uses Information (as defined below) or
is within the scope of the actual or anticipated business of Mitel, including
its research and development activities, its manufacturing, its products and
services, and all intellectual and industrial property rights (“PRs”) arising
with respect to any of the above will be the exclusive property of Mitel. I
agree to hold all Inventions in a fiduciary capacity for the benefit of Mitel
and hereby agree to assign all my rights and interests in the Inventions made or
created by me to Mitel and its nominees and to promptly disclose in writing to
my manager or to any person specifically designated by Mitel from time to time
complete information concerning all Inventions made or created by me. This
section shall not apply to any inventions I developed entirely on my own time
without using any of Mitel’s employees, equipment, supplies, facilities, or
trade secrets or confidential information, except for those inventions that
either: (1) relate at the time of conception or reduction to practice of the
invention to the Mitel’s business, or actual or demonstrably anticipated
research or development of Mitel; or (2) result from any work performed by me
for Mitel. I agree that this obligation survives the termination of my
employment with respect to any Invention made or created by me during my
employment with Mitel.

 

2.2 I acknowledge that I am being permitted by Mitel to use its premises,
facilities, equipment and tools, supplies and other resources to do my Work
which may involve making or creating various Inventions and that I am receiving
Mitel’s assistance in performing my Work.

 

2.3 I agree that I may perform my Work at home or at other than Mitel locations
during as well as outside regular Mitel business hours. I agree that the Work so
performed will be considered part of and within the scope of my regular Work for
Mitel.

 

3.0 AGREEMENT TO ASSIST

 

3.1 I will, during and after the period of my employment with Mitel, without
charge to Mitel, but at its request and expense, assist Mitel and its nominees
in every reasonable way to obtain and vest in it or them title to all IPRs
arising with respect to all such Inventions in all countries by executing all
necessary or desirable documents, including applications for patents,
copyrights, topography rights and assignments thereof. I will also co-operate
with Mitel and its nominees in the prosecution or defense of any claims,
lawsuits or other proceedings arising in connection with any such Inventions,
without charge to MiteI, but at its expense and request.

 

3.2 I hereby unconditionally and irrevocably waive all my moral rights under
applicable legislation arising in connection with all Inventions.

 

- 12 -



--------------------------------------------------------------------------------

4.0 RECORDS

 

4.1 I will keep and maintain adequate and current records of all Inventions made
or created by me and agree that these records will be and remain the property of
and available to Mitel at all times. I agree that on termination of my
employment with Mitel and at any other time requested by Mitel, I will
(1) promptly hand over to Mitel’s designated representative all such records,
and all copies of such records, in a tangible form such as notes, sketches,
drawings, tables, lists, correspondence, computer diskettes, engineering books
provided by Mitel, and other written, printed or photographed material in my
possession, power or control relating to such Inventions and will not retain any
such records; and (2) permanently delete all such records residing on any
computer, phone or other electronic device, computer program, and any third
party internet service provider or email provider in my possession or under my
control.

 

5.0 TRADE SECRETS & CONFIDENTIALITY

 

5.1 I recognize that during the period of my employment with Mitel, I will
receive, develop or otherwise acquire trade secrets (as defined by applicable
law) and confidential information. Confidential information is data and
information relating to the business of Mitel (whether constituting a trade
secret or not) which is or has been disclosed to me or of which I became aware
through my employment with Mitel, and which has value to Mitel and is not
generally known to Mitel’s competitors. Confidential information does not
include any data or information that has been voluntarily disclosed to the
public by Mitel (except where such public disclosure has been made by me without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means. During my
employment, I will only use trade secrets and confidential information to
perform my job duties, and I will only disclose trade secrets or confidential
information when I have been authorized by Mitel to do so. I will not use,
disclose or reveal trade secrets at any time after my employment ends. I will
not use or disclose confidential information for a period of three (3) years
after my employment with Mitel ends. I also recognize that during the period of
my employment with Mitel, I may receive, develop or otherwise acquire
confidential information of third parties. I will not use or disclose
confidential information of a third party for a period of three (3) years after
my employment with Mitel ends.

 

6.0 USE OF MITEL COMPUTERS & COMMUNICATIONS SYSTEMS

 

6.1 I agree to adhere to all Mitel policies and guidelines regarding the use of
Mitel’s computers, communications systems (voice, data, and video), databases or
files, and I agree not to make any unauthorized use of such computers,
communications systems, databases or files or the information they contain. I
agree that I have no expectation of privacy with respect to such use.

 

7.0 AGREEMENT NOT TO SOLICIT

 

7.1 I agree that while I am an employee of Mitel, and for twelve (12) months
thereafter:

 

(a) I will not directly or indirectly, either for my own benefit or for the
benefit of any person, firm or corporation, solicit any of Mitel’s employees to
induce them to leave their employment with Mitel. This restriction is limited to
employees of Mitel with whom I had contact for the purpose of performing my job
duties at Mitel;

 

(b) I will not directly or indirectly solicit any Mitel customer for the purpose
of offering or providing services or products that compete with those offered by
Mitel. This restriction is limited to customers with whom I had contact while
performing my job duties and circumstances which would require the use of Mitel
confidential information. This restriction is further limited to customers with
whom I had contact during the last twenty-four (24) months of my employment.

 

- 13 -



--------------------------------------------------------------------------------

8.0 REASONABLENESS OF RESTRICTIONS

 

8.1 I have carefully read and considered the provisions of this Agreement and
agree that the restrictions set forth herein are fair and reasonable and are
reasonably required for the protection of the interests of Mitel, its officers,
directors, shareholders and other employees.

 

9.0 TERM

 

9.1 This Agreement will be effective upon the commencement of my employment with
Mitel. The rights and obligations of the parties arising under this Agreement
with respect to Inventions, IPRs and information, and Agreement Not to Solicit,
will survive the termination of my employment with Mitel and this Agreement
until they expire according to their terms.

 

10.0 SUCCESSORS, ASSIGNS, ETC.

 

10.1 This Agreement will inure to the benefit of the successors and assigns of
Mitel and be binding upon my heirs, executors and administrators.

 

11.0 US EMPLOYEES ONLY

 

11.1 I acknowledge and agree that nothing in this Agreement shall be construed
as creating a contract of employment or changing the “at will” relationship
between Mitel and its employees in the United States.

 

12.0 GOVERNING LAW & SEVERABILITY

 

12.1 I acknowledge and agree that the courts of the state of New York in the
United States shall have jurisdiction over all matters arising under this
Agreement for all Mitel employees in the United States, the courts of England
shall have exclusive jurisdiction over all matters arising under this Agreement
for all employees in the United Kingdom, and the courts of the province of
Ontario, Canada shall have exclusive jurisdiction over all matters arising under
this Agreement for all other Mitel employees. This Agreement will be governed by
and construed in accordance with the laws of the applicable jurisdiction as
described above. If any provision of this Agreement, or any part thereof, shall
be held to be invalid or unenforceable, such provision, or part thereof, shall
be severable and shall be modified to the minimal extent possible and enforced
as modified.

I AGREE THAT MITEL MAY PROVIDE A COPY OF THIS AGREEMENT TO ANY FUTURE EMPLOYER
OF MINE.

 

By:   /s/ Graham Bevington Graham Bevington

Date: November l0th, 2016

 

- 14 -